El Juez Asociado SeñoR Aldbey,
emitió la opinión del tribunal.
Providencia Planis apela de una resolución que le negó in-tervención en la declaratoria de herederos de Román Boada ■promovida por Isabel Osorio a nombre de varios hijos suyos menores de edad.
El interés alegado por la apelante para que se le permita intervenir aparece en la demanda de intervención en la si-guiente manera:
“2. Que no es cierto que Román Boada falleciera sin otorgar tes-tamento, y de contrario afirma la opositora que Román Boada otorgó testamento ológrafo en esta ciudad de Caguas, P. R., dejando todos sus bienes a la compareciente.”
Esa alegación no es suficiente para dar derecho a la ape-lante a intervenir en la expresada declaratoria de herederos por no alegar que la corte de distrito del último domicilio del testador o la del lugar eu que éste hubiese fallecido eu esta Isla haya ordenado su protocolización como tal testa-mento, ya que los de esta clase no son testamentos ante la ley hasta que la expresada corte haya decretado su protocoliza-*627ción por reunir los requisitos que para esa clase de disposi-ciones testamentarias dispone el Código Civil en sus artícu-los 696, 698 y 702.
Las partes dicen en sus alegatos que la corte de distrito negó la protocolización de dicho testamento y que esa reso-ción lia sido apelada, pero nada ,de esto aparece en los autos que tenemos ante nosotros. 1

La resolución apelada debe ser confirmada.